Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 32-36, 70 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahajan et al (US 2012/0176347 A1).

Regarding claim 21, Mahajan et al discloses a display system (Fig. 1) comprising:
a display screen (101);
a light source (110) to generate a light beam that is modulated in accordance with image data;
a beam scanning module to receive the light beams and to direct the light beam onto an associated display region of the display screen, the beam scanning module including

a rotating N-faceted polygon scanning mirror (150) to scan the light beam along a second scanning direction across the associated display region (para [0030], horizontal positioning of laser beams 112 on fluorescent screen 101) such that in operation a combination of oscillation of the scanning mirror and rotation of the polygon mirror creates a serpentine scan path for the light beam (para [0031] and Fig. 2); and
a controller (190) configured to set a ratio (para [0035], controlled, synchronized and calibrated for 140 and 150) between an oscillating frequency fres of the resonant scanning mirror (140) and a rotation frequency fpoly of the polygon scanning mirror (150) such that the scan path completes a cycle each n facets, wherein n is an integer greater than 2 and no more than N (in this instance n is 8 facets).

Regarding claim 22, the system of claim 21, wherein N=n (8 facets).

Regarding claim 23, the system of claim 21, wherein n<N, and the light beam is deactivated for (N-n) facets of the polygon mirror (the mirrors would not be in synchronizing mode, thus the light beam would be deactivated for the polygon mirror).

Regarding claims 32-33, the system of claim 21, wherein a lateral position along the first scan direction (by the mirror 140) of an end of the serpentine scan path for the nth facet corresponds to a lateral position along the first scan direction of a start of the serpentine scan path for the 1st facet (see Fig. 2), wherein the serpentine scan path comprises a sinusoidal path (see para [0030], mirror 140 is a galvanometer mirror or MEMS mirror).

Regarding claim 34, the system of claim 21, wherein a scanning speed of the light beam along the first scanning direction is greater than a scanning speed of the light beam along the second scanning direction (inherent in order to synchronize the rotation for both mirror 140 and the polygon mirror 150).

Regarding claim 35, the system of claim 21, wherein the display screen comprises fluorescent material, and the light beam is an excitation beam to cause portions of the fluorescent material to fluoresce (display screen 101 is fluorescent screen [0019]).

Regarding claim 36, the system of claim 35, wherein the fluorescent material comprises parallel stripes of extending along the second scanning direction (see Fig. 3).

Regarding claim 70, the system of claim 21, wherein the rotating polygon scanning mirror is rotatable about an axis of rotation (see the rotation arrow shown in Fig. 1), and the plurality of facets have a same angle of inclination relative to the axis of rotation (90 degrees).

Regarding claim 71, the system of claim 70, wherein the plurality of facets are parallel to the axis of rotation (see 150).

Allowable Subject Matter
Claims 24-25, 27-28 and 64-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 24-25 and 27-28, claims are allowable at least for the reason that the prior art does not teach or reasonably satisfying the conditional equation for oscillation frequency of the resonant scanning mirror and the rotation frequency of the polygon scanning mirror as set forth in the claimed combination; and
Regarding claims 64-69, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the beam scanning module is configured to cause, for a first facet of the plurality of facets, the light beam to follow a path including a first plurality of scan lines extending primarily along the first direction and spaced apart along the second direction, and to cause, for a second facet of the plurality of facets, the light beam to follow a path that includes a second plurality of scan lines extending primarily along the first direction and spaced apart along the second direction, the first plurality of scan lines interlaced with the second plurality of scan lines as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






3/26/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872